UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7080


ROBERT LEE FOSTER,

                    Petitioner - Appellant,

             v.

WARDEN OF TYGER RIVER CORRECTIONAL INSTITUTION,

                    Respondent - Appellee,

             and

THE STATE OF SOUTH CAROLINA,

                    Respondent.


Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Timothy M. Cain, District Judge. (9:17-cv-00945-TMC)


Submitted: January 4, 2019                                        Decided: January 10, 2019


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Foster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Lee Foster seeks to appeal the district court’s orders dismissing his 28

U.S.C. § 2254 (2012) petition without prejudice as successive and for failure to exhaust

his state court remedies. The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

       When the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the district court’s assessment of

the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Foster has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2